In the Christian Bible, the Book of Proverbs suggests that mortal men live for threescore and ten years, a number that fairly accurately reflects the current modal life expectancy of the global population. Today we have assembled for the seventieth time in the life of the United Nations with the legitimate question of whether this imperfect assembly of mortals has seen its best days, or if, by reason of the strength of our principles
and actions, we may endure to overcome tomorrow’s challenges.
Saint Vincent and the Grenadines looks forward to the wise and experienced stewardship of President Mogens Lykketoft during this seventieth session of the General Assembly. President Lykketoft, who will celebrate his seventieth birthday during his tenure, can confidently stand on the exceptional works performed by His Excellency Mr. Sam Kutesa during last year’s session.
This year, possibly more than at any point in our modern history, our Assembly is beset by global threats and risks that force us to consider the ways in which our core principles of sovereignty and non-interference can overcome today’s challenges. Borderless menaces such as terrorism, economic crises, contagious diseases and climate change heed neither geopolitical boundaries nor governmental jurisdiction. Furthermore, the calamitous fallout of military adventurism, economic recklessness or environmental negligence is not confined to discrete national boundaries. Rather, the chickens often return to roost in far-flung, unexpected and often blameless locales. As such, more than ever our international relations must be defined by cooperation, collaboration and decisive action.
Saint Vincent and the Grenadines is a small, mountainous archipelago of 32 islands scattered across a shimmering Caribbean sea. But the idyll implicit in our verdant peaks and crystal waters is now belied by the grave and gathering threat of climate change. Rising and raging seas attack our coastline and infrastructure from beyond our shores, while rains and climate volatility make landslides and deadly flooding a real and increasingly frequent internal threat to lives and livelihoods.
The intensifying vulnerability of Saint Vincent and the Grenadines and its neighbouring islands to climate change is clear in the alternating bouts of drought and flooding that have caused hundreds of millions of dollars in loss and damage in my country in successive years. Less than two years ago, devastating floods washed away 17 per cent of our fragile gross domestic product and claimed 12 lives. Our quest to recover and to make our people whole again is a continuing struggle and one that takes place against a backdrop of hope that we are not soon beset by a similar tragedy.
One month ago, tropical storm Erika struck our sister island of Dominica, a mere 150 miles north of our
8/23 15-29595

29/09/2015 A/70/PV.18
country. The death and destruction wrought by the storm are heartrending and serve as yet another unwanted reminder of the ominous threat of global warming and the precarious nature of our developmental aspirations in the face of an increasingly inhospitable climate. Saint Vincent and the Grenadines and other Caribbean countries have joined friendly nations in assisting the Commonwealth of Dominica in its hour of need. I beseech other countries that have not yet supported this noble effort of relief, recovery and reconstruction to do so with the utmost urgency and generosity.
Our existential struggles in the face of climate change inform our posture in the frustratingly meandering negotiations to arrive at a legally binding agreement within the parameters of the United Nations Framework Convention on Climate Change. We are two months away from a deadline for reaching such an agreement at the twenty-first session of the Conference of the Parties to the Convention (COP21) in Paris, but the precariousness of our global plight is not matched by the ambition of our partners. Indeed, the posturing and recalcitrance of some major emitters suggest that COP21 may be yet another empty diplomatic dance that prioritizes process over progress.
Saint Vincent and the Grenadines is embracing a green future. We are actively engaged in transitioning from fossil fuels to a renewable mix of solar, hydro and geothermal energy. Within the next three years, more than 80 per cent of our electricity needs will be provided by renewable energy. If we could control our climate destiny and insulate ourselves from the recklessness of other emitters, we would approach the future with greater confidence.
The aftershocks and repercussions of the global economic and financial crisis continue to convulse developing nations. The crisis casts a shadow on our collective efforts to achieve the Millennium Development Goals and shrouds our newly adopted Sustainable Development Goals in uncertainty. The measure of our recovery is not the health of corporations or the rate of jobless economic growth, but the ways in which we have reformed our financial architecture and the reordering of priorities that places people and the alleviation of poverty at the centre of our developmental discourse.
The late United States President John F. Kennedy once said that if a free society cannot help the many who are poor, it cannot save the few who are rich. The fortress of wealth is not impregnable to the growing
unrest and instability born of crushing poverty. Our failure to address and assault global poverty in this era of excess and innovation stands as the most stinging rebuke to our existing system of crass commercialism and unfettered corporate profiteering.
In an Assembly shaped by the desire to end global wars, we must remember Gandhi’s admonition that poverty is the worst form of violence. We cannot simply pay lip service to people’s right to development. Instead, that right must emerge as the driving force in this Assembly’s senior years. The roots of modern poverty and underdevelopment are deep and diverse. But even the most casual student of history will acknowledge the debilitating and continuing impacts of native genocide and the institution of slavery on Caribbean States. They constitute in the aggregate an awesome legacy of underdevelopment, a historic bundle of wrongs to be righted.
I reiterate the united call of the Caribbean Community for reparatory justice from the major participants in and beneficiaries of the transatlantic slave trade. Our quest for justice is supported by the 33 members of the Community of Latin American and Caribbean States and numerous progressive nations globally. The fate of our indigenous peoples and the legacies of slavery and colonial exploitation are neither partisan political talking points nor historical afterthoughts. They are an ever-present modern reality whose redress remains a noise in our blood and an echo in our bones. These issues must form part of the post- 2015 development conversation, and also a part of our combined efforts to uplift the International Decade for People of African Descent.
It pains me that I must yet again speak, and demand appropriate redress, on the subject of the retroactive stripping of citizenship of persons of Haitian descent born in the Dominican Republic and their forcible deportation to Haiti, a country to which many of these victims have only a vague ancestral connection. We in the Caribbean Community are pledged to work with our Caribbean family in the Dominican Republic to assist in ending this tragedy at the heart of our Caribbean civilization, but the authorities of the Dominican Republic must demonstrate a good faith not merely in words but in deeds. We in Saint Vincent and the Grenadines cannot remain silent or indifferent in the face of this gross violation of human rights. This not a migration issue of the type that is currently engulfing the European Union. At its core, this is an international
15-29595 9/23

A/70/PV.18 29/09/2015
human rights issue of the gravest kind upon which the United Nations must pronounce unambiguously.
Seventy years ago, the United Nations was founded with a central goal of saving succeeding generations from the scourge of war — the very first principle enunciated in our Charter. Today, wars and rumours of wars continue to bring untold sorrow to mankind. Too often these wars are the product of great Power arrogance and decisions based not on fact but on wishful ideological impulses. The results of these actions and inactions almost invariably exacerbate underlying conflicts and produce unwanted global repercussions.
International terrorism threatens us all and requires concerted international cooperation. Anti-terrorist intervention must not be shaped by which side of a border the terrorist armies happen to encamp or one’s ideological affinity for the Governments most threatened by these barbaric hordes. We have already learned that modern terrorism, wherever it takes root, can threaten peace and prosperity in any corner of the globe. Stamping it out must be a shared and pressing priority.
Diplomacy ought to be most active in averting conflict and defusing disagreements. Within the zone of peace that encompasses Latin America and the Caribbean, Saint Vincent and the Grenadines is concerned at the sharpening of rhetoric between our long-time friends and allies in Guyana and the Bolivarian Republic of Venezuela. Their border dispute, which dates back to the nineteenth century, has long been constrained by the ties of brotherhood, solidarity and international cooperation. Accordingly, we call for renewed and reinvigorated diplomatic engagement in the management and ultimate resolution of this vexing issue.
The maintenance and restoration of international peace and security have been the responsibility of the Security Council for the last 70 years. The Security Council, more than any other body delineated in our Charter, is unmistakably in a period of doddering dotage, unable to act with the nimbleness or decisiveness necessary to meet modern challenges. The necessity of reform and rebirth, which is acute in any institution entering its eighth decade, is particularly pressing in the case of the Security Council. For too long, reform efforts have fallen victim to the geopolitical ambitions of entrenched Council members and the regional rivalries of legitimate aspirants. This must end. We must ensure that.
Similarly, the important and indispensable work of United Nations peacekeepers throughout the world must be above reproach. The United Nations must claim responsibility not only for its successes but also for its occasional grave failures. Our collective sanctimony rings hollow when the United Nations shirks its undeniable responsibility for spreading cholera in Haiti, to the tune of 9,400 deaths and more than 400,000 hospitalized. Legal loopholes cannot mask moral responsibility in this case. Nor can we condemn sexual violence as a war crime while shrugging off the unacceptable actions of some United Nations peacekeepers in the Central African Republic. Our Assembly has a responsibility to be open and transparent to meet these sporadic failings head on and to offer redress to all victims of peacekeeper negligence or aggression.
On Wednesday, tomorrow, I will stand a few metres away from where I am speaking today to witness the raising of the flag of the State of Palestine alongside other States’ flags in the United Nations compound. The decision to fly the Palestinian flag here at the United Nations, adopted by an overwhelming majority of Member States, is an unmistakable endorsement of a true two-State solution with a viable and safe Palestine living alongside its neighbours in a secure Israel. But the symbolic nature of next week’s ceremony is no substitute for continued action to make that two-State solution a reality. With each passing day, realities on the ground make such a solution increasingly difficult. Though the conflict between the States of Israel and Palestine are undeniably complex, they are not beyond the capacity of the parties and the international community to resolve, and we must do so. And we must help in doing so.
The Assembly’s unambiguous position on Palestine is reminiscent of our long-standing and overwhelming opposition to the United States commercial and economic embargo against the people of the Republic of Cuba. The embargo has persisted for 55 of the 70 years that the United Nations has been in existence, and its toll is measured in billions of dollars, hundreds of lives and countless developmental opportunities lost.
This year, Presidents Obama and Castro have demonstrated laudable courage in working together to move past years of enmity and mutual mistrust. But the welcome détente between the two countries has not yet led to a lifting of the embargo. There is much more to be done to unshackle the Cuban people from
10/23 15-29595

29/09/2015 A/70/PV.18
the chains of an unjust, illegal and plainly outmoded blockade. Our collective pressure, so critical to the belated rapprochement, cannot waver. Instead, we must intensify our calls for the complete lifting of this anachronism, and to make whole this rupture in our hemispheric family.
This seventieth year of the United Nations must therefore be a year of not only action but also inclusion, outreach and redress of calcified injustices. As such, we must move beyond our inexplicable exclusion of Taiwan from the work of the specialized agencies of the United Nations. The perspective, experience and example of Taiwan as an active and responsible global citizen are self-evident arguments in support of their greater inclusion and participation. Taiwan’s continued exclusion can be neither explained nor justified by any rational and forward-looking global gathering.
In this, our seventieth year, let us pledge ourselves to liberate our nations and our global family from the continuing bondage of poverty, deprivation and warfare; to emancipate ourselves from the mental slavery of discrimination and learned helplessness; to unshackle our policies from the narrow nationalism and imperialist ambition that constrains the limitless possibilities of the human spirit. As nations and peoples we have choices. In the 70 years of this Assembly’s life we have sometimes chosen unilateralism. Many have chosen militarism. Many have chosen, too, to defer and dissemble.
Today, as we look towards a complex and uncertain future, let us instead choose love — love of our fellow human beings, love of our planet, and an abiding love not of problems but of their practical solutions. For with love, faith, works and hope all things are possible, including a further 70 years for the better of this remarkably important global gathering. We are all labouring in this vineyard. We must have the labour of love, of love, of love.
